Citation Nr: 0839751	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to a higher initial rating for right shoulder 
tendonitis, currently evaluated as 10 percent disabling.

Entitlement to a higher initial rating for left wrist 
tendonitis, currently evaluated as 10 percent disabling.

Entitlement to an initial compensable rating for right 5th 
metacarpal tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 2003 to June 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for right 
shoulder tendonitis evaluating it as 10 percent disabling, 
granted service connection for left wrist tendonitis 
evaluating it as 10 percent disabling and granted service 
connection for 5th metacarpal tendonitis evaluating it as 
noncompensable.


FINDINGS OF FACT

1.  The veteran's right shoulder tendonitis is manifested by 
pain and limitation of motion and X-ray of degenerative 
changes; movement of the arm is well beyond the shoulder 
level, and there is no malunion of the clavicle, scapula, or 
humerus.  

2.  The veteran's left wrist tendonitis is manifested by 
limitation of motion and degenerative changes.

3.  The veteran's right 5th metacarpal tendonitis is 
manifested by degenerative changes and pain, with the ability 
to touch the tip of the finger to the palm of the hand.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation for right 
shoulder tendonitis have not been met.  38 U.S.C.A. § 
1155(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
5201-5203 (2008).

2.  The criteria for a higher initial evaluation for left 
wrist tendonitis have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5003, 5215 (2008).

3.  The criteria for an evaluation of 10 percent, but no 
more, for 5th metacarpal tendonitis have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5003, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements  
Id.   


The Duty to Assist

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and records from various 
federal agencies.  Additionally, the veteran has been 
provided necessary VA examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

In a September 2005 rating decision, the veteran was granted 
service connection for right shoulder tendonitis and a 10 
percent rating was assigned effective the date of his claim, 
June 13, 2005.  

In response to his original claim, the veteran was afforded a 
VA examination in July 2005.  He reported flare-ups once or 
twice a week with less rotation of motion, pain and 
difficulty reaching with his right arm.  The veteran also 
noted that he took Motrin for pain.

On physical examination of the right shoulder, forward 
flexion was to 160 degrees and abduction was to 165 degrees.  
External rotation was to 85 degrees, while internal rotation 
was to 75 degrees.  After repeated range of motion exercises, 
there was no additional limitation of motion, but there was 
mild pain, fatigability, and weakness, and no incoordination.  
An X-ray examination reportedly showed moderate right 
glenohumeral degenerative changes, minimal right acromial 
clavicular degenerative changes, and internal fixation of 
right scapula and clavicle.  The diagnosis was right shoulder 
tendinitis with past right clavicle/scapula fracture.  The 
veteran was noted to be right-handed.

In a September 2005 rating decision, the veteran was granted 
service connection for left wrist tendonitis and a 10 percent 
rating was assigned effective the date of his claim, June 13, 
2005.  

In response to his original claim, the veteran was afforded a 
VA examination in July 2005.  He reported flare-ups once or 
twice a week with less rotation of motion, pain and 
difficulty reaching with right arm.  The veteran also noted 
that he took Motrin for pain.

Upon physical examination of his left wrist, dorsiflexion was 
to 60 degrees, palmar flexion was to 70 degrees.  Radial 
deviation was to 15 degrees and ulnar deviation was to 35 
degrees.  Repeated range of motion exercises noted minimal 
pain, mild weakness and mild fatigability and no 
incoordination.  The examiner noted that the major functional 
impact of repetitive use was pain and weakness.  The X-ray 
report of the left wrist stated that there was left 
scapholunate dissociation, left radiocarpal degenerative 
changes, and prior internal fixation.  The diagnosis was 
previous left wrist fractures with ongoing tendinitis.

In a September 2005 rating decision, the veteran was granted 
service connection for right 5th metacarpal fracture and a 
noncompensable rating was assigned effective the date of his 
claim, June 13, 2005.  

In response to his original claim, the veteran was afforded a 
VA examination in July 2005.  He reported flare-ups once or 
twice a week.  The veteran also noted that he took Motrin for 
pain.

Upon physical examination of his hand, the veteran could flex 
and extend all fingers completely.  He could also touch the 
tips of the fingers to the palmar surface of both hands.  
Grasps were equal.  No other deformities of the hands were 
found except for mild flexion deformities of the fifth 
fingers.  The etiology of the deformity could not be 
determined by the examiner.  He was able to flex 
metacarpophalangeal joints to 80 degrees and distal 
interphalangeal joints to 65 degrees.  Repeated range of 
motion exercises did not limit range of motion.  He 
experienced minimal pain, mild fatigability, mild weakness, 
but no incoordination.  X-ray reports indicated that there 
was probable trauma to right fifth metacarpal with 
degenerative changes of the fifth metacarpophalangeal joint 
and to the right fourth metacarpophalangeal joint.  The 
diagnosis was previous right 5th metacarpal fracture with 
ongoing tendinitis. 

Analysis

Right Shoulder

The veteran's right shoulder disability is currently 
evaluated by analogy to tenosynovitis, Diagnostic Code 5024.  
Tenosynovitis is rated on limitation of motion of the 
affected parts, as degenerative arthritis.  38 C.F.R. § 
4.71a, Code 5024.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees. 38 C.F.R. § 4.71, Plate I (2007).

Pertinent Diagnostic Codes related to shoulder disabilities 
are as follows.  Malunion of the clavicle or scapula is 
evaluated as 10 percent disabling for either arm.  Nonunion 
without loose movement is also evaluated as 10 percent 
disabling for either arm.  Nonunion with loose movement is 
evaluated as 20 percent disabling.  Dislocation of the 
clavicle or scapula is also evaluated as 20 percent disabling 
for either arm.  This rating code also provides that the 
disability may be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Code 5203.

Limitation of motion of the arm to shoulder level merits a 20 
percent evaluation. Limitation of motion of the arm to midway 
between side and shoulder level is evaluated as 30 percent 
for the major arm and 20 percent for the minor arm. 
Limitation of motion to 25 degrees from the side is evaluated 
as 40 percent for the major arm and 30 percent for the minor 
arm.  38 C.F.R. § 4.71a, Code 5201.

Moderate deformity of the humerus is also evaluated as 20 
percent disabling. Marked deformity or dislocations with 
frequent episodes of guarding on the major side warrants a 30 
percent rating; and evaluations from 50 to 80 percent are 
provided for fibrous union, nonunion or loss of the head of 
the humerus, respectively.  38 C.F.R. § 4.71a, Code 5202.

The Board finds that a higher rating than 10 percent is not 
warranted for the veteran's right shoulder disability.  
First, the Board notes that the veteran does not have 
ankylosis of his shoulder, and therefore Diagnostic Code 5200 
is not for application.  As noted in the VA examination, the 
veteran is right handed, and thus the rating for minor 
extremities will be applicable.  

With respect to limitation of motion, the VA examination 
revealed that forward flexion of the right shoulder was to 
160 degrees and abduction was to 165 degrees.  External 
rotation was to 85 degrees, while internal rotation was to 75 
degrees.  The right shoulder disability does not most nearly 
approximate limitation of motion only to the shoulder level.  
A higher rating is therefore not warranted under Diagnostic 
Code 5203.

The examiner did not indicate nor did the X-ray report show 
that there was impairment of the humerus, recurrent 
dislocation, or malunion of marked or moderate deformity.  
The examiner also did not indicate nor did the X-ray report 
show that there was malunion of the clavicle or scapula.  
Therefore, a higher rating under Diagnostic Codes 5202 and 
5203 is also not warranted.

The July 2005 examiner stated that after repeated range of 
motion exercises, there was no limitation of motion.  He did 
experience mild pain, fatigability, and weakness, but no 
incoordination.  The mild symptoms are already contemplated 
under the currently assigned 10 percent rating.  Thus, a 
higher rating on the basis of the DeLuca factors is not 
warranted.  38 C.F.R. §§ 4.40, 4.45.

A 10 percent rating is provided for noncompensable limitation 
of motion when there is X-ray evidence of arthritis or the 
presence of certain other joint diseases.  38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003-5025.  The veteran is currently 
assigned a 10 percent rating under Diagnostic Code 5024.  As 
the evidence is against a finding of a higher disability 
evaluation for the veteran's right shoulder disability, the 
preponderance of the evidence is against the claim.  
Reasonable doubt does not arise, and the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002).


Left Wrist

The veteran's left wrist disability is currently evaluated 10 
percent disabling under Diagnostic Code 5215.  

Diagnostic Code 5215 allows for a maximum 10 percent 
evaluation which is warranted for palmar flexion limited in 
line with the forearm or for dorsiflexion of less than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

While the veteran has had some limitation of motion of the 
left wrist, he is already receiving the maximum disability 
evaluation allowable under Diagnostic Code 5215 for 
limitation of motion of the wrist.  Furthermore, the Board 
has reviewed other Diagnostic Codes and has found no other 
pertinent Code.  For instance, Diagnostic Code 5215 is for 
evaluation of wrist ankylosis.  In this case, dorsiflexion 
was to 60 degrees, palmar flexion was to 70 degrees.  
Therefore, Diagnostic Code 5215 is not applicable.

Where, as in this case, the veteran is in receipt of the 
highest rating based on limitation of motion and a higher 
rating requires ankylosis, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are not for application.  Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997).

The veteran is currently assigned a 10 percent rating under 
Diagnostic Code 5215.  There is no other diagnostic code that 
would afford a higher evaluation.  As the evidence is against 
a finding of a higher disability evaluation for the veteran's 
right shoulder disability, the preponderance of the evidence 
is against the claim.  Reasonable doubt does not arise, and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.21.

Right Fifth Metacarpal Fracture 

The fracture of the veteran's right fifth metacarpal is 
currently evaluated by analogy to tenosynovitis, Diagnostic 
Code 5024.  Tenosynovitis is rated on limitation of motion of 
the affected parts, as degenerative arthritis.  38 C.F.R. § 
4.71a, Code 5024.

The X-ray reports indicate that the veteran has degenerative 
changes to the fifth metacarpophalangeal joint and the 
examiner reported the presence of pain.  Therefore, a 10 
percent rating under Diagnostic Code 5003 is warranted.  
Lichtenfels v. Derwinski, 1 Vet App 484 (1991); 38 C.F.R. 
§ 4.59.  A higher rating would require amputation, and this 
has not occurred.  Accordingly a higher rating of 20 percent 
is not warranted.  38 C.F.R. § 4.71a,  Diagnostic Code 5156 
(2008).  

Therefore, the Board finds that a disability rating of 10 
percent most nearly approximates the veteran disability of 
his right fifth metacarpal.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

Extra-schedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  


Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

As discussed above, the veteran's symptomatology is 
contemplated by the rating criteria.  The veteran's shoulder, 
wrist and finger disabilities have not required any periods 
of hospitalization during the appeal period.  Although the 
July 2005 examiner noted that the veteran mentioned 
difficulty reaching due to this shoulder disability, the 
examiner went on to say that the veteran's disabilities had 
no significant effect on his occupation as a nurse.

In short, there is no objective evidence that the veteran's 
disabilities has had marked interference with his employment 
or that application of the regular schedular requirements is 
impractical.  The evidence does not support referral for 
consideration of extraschedular ratings.


ORDER

Entitlement to a higher initial rating for right shoulder 
tendonitis is denied.

Entitlement to a higher initial rating for left wrist 
tendonitis is denied.

Entitlement to an initial 10 percent rating for the right 
fifth metacarpal tendonitis is granted, effective June 13, 
2005.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


